Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3 of U.S. Patent No. 8,891,792 in view of Fukuda (CN 1843019A). 
              Regarding claim 1,  US Patent No. 8,891,792, according to claim 1, comprising all of limitations recited in claim 1 of the present application.   
               However, claim 1 of the US Patent No.  8,891,792 fails to include limitations comprising: “at least one button disposed on a housing of the bone conduction speaker, wherein each of the at least one button corresponds to a button hole disposed on the housing” as further recited in claim 1 of the present application.
              Fukuda, according to Figs. 6-7, discloses a portable telephone including the use of a housing (see housing 2) of  the bone conductive speaker (see bone conductive speaker 1 housed by the housing 2 in Fig. 7) and  at least one button (see operation buttons) disposed on a housing (see housing part 2b of housing 2) of the bone conduction speaker (see operation buttons disposed on the surface of  part (2b) of the housing 2), wherein each of the at least one button corresponds to a button hole disposed on the housing (see operation button shown in Fig. 6a and 6b which are disposed corresponding to a button hole on the housing part 2b of the housing 2).

             The motivation  for this modification is to obtain an alternative portable device comprising the bone conductive device of claim 1, and thereby to  enable the bone conductive speaker of claim 1 to be utilized in a  field of telephone technology.
              Regarding claim 2,  the combination of claim 1 of the US Patent No. 8,891,792 and the housing of the portable telephone shown in Fig. 2 of Fukuda applied to claim 1 would also inherently include limitations, as recited in this claim 2, comprising: “at least one elastic pad corresponding to the at least one button, respectively, wherein each elastic pad prevents the corresponding button from moving relative to the button hole” in order to maintain the position of the at least operation button disposed on the housing and return  the at least operation button to its original position after being pushed by the user.
              For limitations in claims 19 and 20 of the present application, see claims 2 and 3 of the US Patent No. 8,891,792 respectively.
Allowable Subject Matter
Claims 1-20 would be allowable if terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome an actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 are allowable over the prior art of record because the prior art of record including US20060165246 as the closest prior art which is directed to a phone (see Fig. 4) comprising a housing (see housing of the phone shown in Fig. 4) having at least a button (key 54 in Fig. 4) disposed thereon; and  a bone conduction speaker (60) provided in the housing, wherein the  bone conduction speaker (see Fig. 1) comprised a vibration plate (14) and vibration board (12).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising a combination of the vibration conductive plate and the vibration board to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone.
            Other references of the record, at the time the invention was effectively filed, are directed to a similar concept of the invention, but none of them  suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 1. Therefore, claim 1 is allowable over the prior art of record, and dependent claims 2-20 are also allowable over the prior art of record for the same reason as their base claim 1.
                                                               Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a device having a housing comprising at least operation button; and a bone conductive speaker provided in the housing to generated sound based on vibration generated by the bone conductive speaker.

                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688